Citation Nr: 1822038	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-28 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to September 1994. 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that new VA examinations and opinions are necessary in this instance.  

The Veteran contends that his obstructive sleep apnea began in service when he was experiencing heart palpitations and chest pains, or that it was caused or aggravated by his obesity as a side effect from his psychiatric medications to treat his service-connected anxiety.  In June 2012, a VA examiner concluded that it was less likely than not that the Veteran's obstructive sleep apnea was caused or aggravated by his anxiety or anti-anxiety medications.  However in February 2013, the Veteran submitted a private physician opinion that appears to be stating that the symptoms shown in service, chest pain and palpitations, and weight at the time, might indicate that he had mild sleep apnea in the 1990s.  Given the above, the Board finds that a new VA examination and opinion should be obtained that considers and clarifies this additional evidence.

The Veteran contends that his pes planus shown on entry into service was aggravated by his service.  In June 2012, a VA examiner determined that the Veteran did not have current evidence of deformity or loss of arch of the foot and therefore it was less likely than not that the Veteran's pes planus was aggravated by his service.  However, the VA treatment records reflect a diagnosis of severe pes planus, and thus this discrepancy should be addressed.  The Board also finds that an opinion should be obtained as to whether the Veteran's other foot disabilities, heel spurs and plantar fasciitis, were caused or aggravated by his service, given the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and non-VA medical records.

2.  Schedule the Veteran for a VA examination to determine the etiology of his obstructive sleep apnea.  The examiner should review the claims file.  A complete rationale should accompany the opinion reached.  The examiner is asked to provide the following:

a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's obesity was caused or aggravated by his psychiatric medications used to treat his service-connected anxiety disorder?

b)  If the answer to a) is yes, is it at least as likely as not (50 percent probability or more) that the Veteran's obesity caused or aggravated his obstructive sleep apnea?

c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's obstructive sleep apnea was caused or aggravated by the Veteran's reports of and treatment for chest pain and palpitations in service?  Are the Veteran's reported symptoms of chest pains in service evidence of the onset of obstructive sleep apnea in service?

2.  Schedule the Veteran for a VA examination to determine the etiology of his foot disability.  The examiner should review the claims file.  A complete rationale should accompany the opinion reached.  The examiner is asked to provide the following:

a)  Has the Veteran had pes planus at any time since he filed his claim in February 2011?  Please consider and discuss as necessary the assessment of severe pes planus in the October 2014 VA treatment record.

b)  If the answer to a) is yes, is it at least as likely as not (50 percent probability or more) that the Veteran's pes planus noted on entry into service increased in severity in service beyond the natural progression of the condition?

c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current foot disability, to include plantar fasciitis and heel spurs, were caused or aggravated by the Veteran's service, to include the pes planus shown in service?

3.  Thereafter, readjudicate the Veteran's claims in light of any additional evidence added to the record.  If any benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




